DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
3.         Receipt of Applicant’s Amendment filed on 01/31/2022 is acknowledged.  The amendment includes the cancellation of claim 2, and the amending of claims 1, and 3-6.
Claim Rejections - 35 USC § 101
4.	The rejections raised in the Office Action mailed on 11/01/2021 have been overcome by applicant’s amendment received on 01/31/2022.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s representative Ms. Emily Denisco on 02/08/2022.
6.	The application has been amended as follows:
	In Claim 1, after “wherein the classification rule is based on”, DELETE “at least one of a previous” and INSERT “a previous”.
	In Claim 6, after “wherein the classification rule is based on”, DELETE “at least one of a previous catalog tag, such that with each classification rule created the catalog tag is improve” and INSERT “a previous catalog tag, such that with each classification rule created the catalog tag is improved”.
Allowable Subject Matter
7.	Claims 1, and 3-6 are allowed and renumbered as claims 1-5.
Reasons for Allowance
8.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a system that generates a catalog tag to be used to select analysis data from collected field data, comprising: a memory, a network interface configured to accept the field data, and a processor communicatively coupled to the memory and the network interface, wherein the processor is configured to:  extract, based on a classification rule, a relationship between an objective variable as an analysis perspective of the field data and an explanatory variable corresponding to the objective variable or a causal relationship between a plurality of the explanatory variables corresponding to the objective variable, determine if an acquisition source of the field data is known, on a condition that the acquisition source of the field data is known, specify a first catalog tag for the objective variable and a second catalog tag for the explanatory variable on the basis of a source classification rule as the classification rule and supplementary information attached to source data that is the acquisition source of the field data, on a condition that the acquisition source of the field data is unknown, compare management data of a plurality of known acquisition sources and the field data to calculate a similarity degree, select one of the plurality of known acquisition sources based on the similarity degree, and specify the first catalog tag and the second catalog tag based on the one of the plurality of known acquisition sources, 
	Specifically, although the prior art (See Smith) teaches the acquiring of field data and labeling, Somner teaches the tagging of relationship information, and Bendel teaches a source classification rule, the detailed claim language directed towards the different paths based on if the acquisition source is known for specification of the objective and explanatory variables on the basis of the source classification rule that is based on a previous catalog tag that is improved with each classification rule is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 3-5 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2002/0128998 issued to Kil et al. on 12 September 2002.  The subject matter disclosed therein is pertinent to that of claims 1, and 3-6 (e.g., methods to attach metadata to columns).
U.S. PGPUB 2018/0081501 issued to Johnston et al. on 22 March 2018.  The subject matter disclosed therein is pertinent to that of claims 1, and 3-6 (e.g., methods to attach metadata to columns).
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

February 08, 2022